TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 22, 2020



                                       NO. 03-19-00765-CR


                                   Chelsea Jo Strube, Appellant

                                                  v.

                                   The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Chelsea Jo Strube

has filed a motion to dismiss the appeal.        Therefore, the Court grants the motion, allows

Chelsea Jo Strube to withdraw her notice of appeal, and dismisses the appeal. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.